169 S.W.3d 883 (2005)
Robert J. PESEK, Appellant,
v.
LACLEDE GAS COMPANY, Respondent.
No. ED 85482.
Missouri Court of Appeals, Eastern District, Division Two.
August 30, 2005.
Daniel A. Raniere, St. Louis, MO, for appellant.
Charles S. Elbert, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Robert J. Pesek (hereinafter, "Pesek") appeals from the trial court's entry of summary judgment in favor of Laclede Gas Company (hereinafter, "Laclede"). Pesek raises three points on appeal. In his first point, Pesek argues the trial court erred in granting summary judgment on his claim for false arrest because there was a genuine issue of material fact regarding whether Laclede encouraged, promoted, or instigated his arrest by knowingly providing false, misleading, or incomplete information to the sheriff. In his second point, Pesek alleges the trial court erred in granting summary judgment on his false arrest claim based upon the erroneous conclusion the sheriff was the sole person who decided to arrest Pesek. In his final point, Pesek challenges the entry of summary judgment on his claim for malicious prosecution because there were several genuine issues of material fact.
We have reviewed the briefs of the parties and the legal file submitted on appeal. There are no genuine issues of material fact with respect to Pesek's claims for false arrest and malicious prosecution. ITT Commercial Fin. v. Mid-America Marine, 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).